Citation Nr: 1604047	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, posttraumatic stress, major depressive, and antisocial personality disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1972 to May 1975.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).
 
In October 2015, the Veteran testified at a hearing at the RO before the undersigned.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that he has an acquired psychiatric disorder, incurred as a result of a head injury prior to his active duty service, and that military service aggravated the disorder.  The appellant does not cite any specific aggravating incident but alleges that he should never have been accepted for active duty service and cites ongoing inservice difficulties with authority figures, leading to thirteen punishments under Article 15 of the Uniform Code of Military Justice for disciplinary infractions.  Given the argument that these violations were due to a psychiatric disorder further development is in order to secure the Veteran's service personnel records.
 
The Veteran reports that he received treatment for his head injury and an acquired psychiatric disorder prior to active duty service at Grady Memorial Hospital in Atlanta.  Although the representative has stated that VA attempted to obtain these records without success, the claims file contains nothing to indicate that VA has done so.
 
The Veteran also reports receiving ongoing treatment through VA for a psychiatric disorder from the end of his active duty service to the present.  During the October 2015 hearing, the Veteran testified that all of his treatment was through the Atlanta VA Medical Center.  The claims file currently only contains records from Atlanta from November 2009 to the present.  During a November 2009 VA treatment appointment, the Veteran reported past treatment through the San Francisco VA Health Care System from 1982 to 1999.  The claims file contains no records from the San Francisco VA Healthcare System.  Hence, further development is required.
 
The record indicates that the Veteran is currently receiving supplemental security income from the Social Security Administration.  The Veteran reports that he receives this income as a result of his psychiatric disorder.  The records Social Security used to adjudicate the Veteran's claim have not been associated with the claims file.  Hence, further development is in order.

A remand is warranted so that VA may attempt to obtain all of the above records and associate them with the claims file.  In addition, a VA examination is warranted to determine the nature and etiology of any diagnosed acquired psychiatric disorders.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure records of treatment he received for any diagnosed acquired psychiatric disorder from all private providers to include Grady Memorial Hospital since 1964.  The AOJ must also attempt to obtain copies of all pertinent treatment records from any identified source, to include the Atlanta VA Medical Center since May 1975, and from the San Francisco VA Health Care System dating from May 1975 to November 2009 which have not previously been secured for inclusion in the claims file.  
 
2.  Obtain all medical records related to any claim by the Veteran for disability benefits from the Social Security Administration and associate them with the claims file.  
 
3.  Obtain and associate the Veteran's complete service personnel record and associate it with the claims file.  
 
4.  If the AOJ cannot locate any of the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
5.  Once the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder, including anxiety, posttraumatic stress, major depressive, and/or antisocial personality disorders.  All indicated tests must be accomplished.  The examiner must be provided access to the files in Virtual VA and VBMS and the examiner must document his or her review thereof.  
 
The examiner should then provide an opinion, consistent with sound medical judgment, addressing the following:

(i) What are the Veteran's current psychiatric diagnoses? 
 
(ii) If the Veteran is diagnosed with PTSD based on an inservice stressor the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the appellant served on active duty.  
 
(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service.  In addressing this question the role that any preservice or postservice stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 
 
(iv) State whether reasonable people could differ (i.e., is it or is it not undebatable) that the Veteran's psychiatric disorder existed prior to service.  If it is found that reasonable people could only conclude that the disorder preexisted service, address in detail whether reasonable people could differ in determining whether the disorder was permanently worsened while the appellant served on active duty?  The psychiatrist must explain what evidence supports any and all conclusions reached.  

The Board points out that under the law the Veteran's lay statements of having a psychiatric disorder prior to his active duty service are not sufficient  to establish that he clearly and unmistakably had a psychiatric disorder prior to service.  Hence, his statements alone are insufficient to rebut the presumption of soundness.  The psychiatrist must specifically consider and discuss the Veteran's lay statements regarding difficulties with authority and his report of frequent disciplinary violations during his active duty service.
 
The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

6. The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  

7. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

8. Thereafter, the AOJ should readjudicate the claim. If the benefit sought is not granted, the appellant and his representative, if any, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

